DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 09/24/21.  Claims 1-6 are still pending and have been considered below.

Specification
The abstract of the disclosure is objected to because the Abstract filed on 09/24/21 appears to exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 of the instant claim should be amended to recite “…a plurality of predetermined attack patterns…”, so as to maintain consistency throughout the pending claim language (ie. line 17 of the instant claim).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 22 of the instant claim should be amended to recite “…each of the predetermined attack patterns…”, so as to maintain consistency throughout the pending claim language (ie. line 17 of the instant claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the instant claim is directed to a “computer program”; thus, is reasonably understood as encompassing software per se.

Allowable Subject Matter
Claims 1-6 would otherwise be allowable if rewritten to overcome any applicable claim objection(s) and/or rejection(s); and if a properly executed terminal disclaimer is filed to obviate the non-statutory double patenting rejection(s), as set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/593,805 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of identifying and mitigating attacks by generating an attack map as a directed graph data structure, which specifically utilizes stacked autoencoders to extract features from a log of attack events; and only differing in that the claims of the ‘805 application use the attack map to detect a sequence of 
Accordingly, Examiner submits that one of ordinary skill in the art would reasonable understand identifying a path of events through an attack map to be substantially similar to identifying each involved node of the attack map because the path of events essentially identifies each node that the events traverse through.
Furthermore, Examiner notes that each and every remaining limitations of the instant claims appear to be substantially anticipated by the corresponding claims of the ‘805 application.
Therefore, Examiner respectfully submits that the instant claims and the claims of the ‘805 application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Neil (2014/0068769).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435